


Exhibit 10.1

 

FTD COMPANIES, INC.

2014 MANAGEMENT BONUS PLAN

 

I.                                        PURPOSES OF THE PLAN

 

1.01 The FTD Companies, Inc. (the “Company”) 2014 Management Bonus Plan (the
“Plan”) is hereby established under the Incentive Bonus Program of the Company’s
stockholder-approved 2013 Incentive Compensation Plan (the “2013 ICP”) and is
intended to promote the interests of the Company by creating an incentive
program to (i) attract and retain employees who will strive for excellence and
(ii) motivate those individuals to achieve above-average objectives by providing
them with rewards for contributions to the financial performance of one or more
business segments or business units of the Company.

 

1.02 For purposes of the Plan, the financial performance for the 2014 fiscal
year of the Company shall be measured to determine the bonus amounts (if any)
payable for such fiscal year to the participants in the Plan.

 

II.                                   ADMINISTRATION OF THE PLAN

 

2.01 The Plan is hereby adopted by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) as a special cash bonus program under the
Incentive Bonus Program of the 2013 ICP and shall be administered by the
Committee pursuant to the administrative authority provided the Committee under
the 2013 ICP and the Incentive Bonus Program thereunder.

 

2.02 The bonuses that may be earned under the Plan shall be tied to the
financial performance of the Company for the Company’s 2014 fiscal year ending
December 31, 2014 (the “2014 Fiscal Year”). The Committee shall establish the
applicable performance goals for the Company in writing not later than ninety
(90) days after the commencement of the 2014 Fiscal Year, provided that the
outcome of the applicable goals must be substantially uncertain at the time of
their establishment (the “Performance Goals Schedule”). The Performance Goals
Schedule shall be attached to the minutes of the meeting or the consent
resolutions at or by which such performance goals were established.

 

2.03 The interpretation and construction of the Plan and the adoption of
rules and regulations for administering the Plan shall be made by the Committee
in its sole discretion. Decisions of the Committee shall be final and binding on
all parties who have an interest in the Plan.

 

III.                              DETERMINATION OF PARTICIPANTS

 

3.01 The following individuals (each, a “Participant”) will participate in the
Plan on the following basis:

 

1

--------------------------------------------------------------------------------


 

(i) The bonus potential for Robert S. Apatoff shall be allocated one hundred
percent (100%) to the consolidated financial results of the Company.

 

(ii) The bonus potential for the individuals set forth on Schedule I attached
hereto shall be allocated to the financial results of the Company and to
achievement of such person’s approved divisional or departmental goals for the
2014 Fiscal Year as set forth on such Schedule I next to the name of each
person.  The Company’s CEO shall approve all divisional or departmental goals.

 

3.02 Except as provided below and except as otherwise provided in any employment
agreement or severance agreement between the Company (or a subsidiary thereof)
and a Participant, if a Participant does not continue in the employ of the
Company or one of its subsidiaries through the last business day of the 2014
Fiscal Year (the “Bonus Qualification Date”), then such Participant will not be
eligible to receive a bonus under the Plan. However, the following special
partial payment provisions shall be in effect:

 

(i) Should the Participant’s employment terminate prior to the Bonus
Qualification Date as a result of death or permanent disability (as defined
below), then that individual or such individual’s estate shall be entitled to a
pro-rated portion of the bonus such individual would have earned, based on the
Company’s actual performance for the 2014 Fiscal Year had such individual
continued in the Company’s employ through the Bonus Qualification Date.

 

(ii) A Participant who is on a leave of absence or whose employment terminates
after the start of the 2014 Fiscal Year but recommences prior to the Bonus
Qualification Date may remain eligible at the discretion of the Committee, and
the Committee may provide that individual with a pro-rated portion (based on
period or periods of active employment during such year) of the bonus such
individual would have earned, based on the Company’s actual performance for the
2014 Fiscal Year had such individual remained continuously in the Company’s
employ through the Bonus Qualification Date.

 

3.03 For purposes of the Plan:

 

A. A Participant shall be considered an employee for so long as such individual
remains employed by the Company or one or more corporations that are subsidiary
corporations of the Company at all times during the 2014 Fiscal Year.

 

B. Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a subsidiary
of the Company, provided each such corporation (other than the last corporation
in the unbroken chain) owns, at the time of determination, stock possessing more
than fifty percent (50%) of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

C. Unless defined otherwise in any employment or severance agreement entitling
the Participant to a full or pro-rated bonus upon a disability termination,
permanent disability shall mean the Participant’s inability to engage in any
substantial activity necessary to

 

2

--------------------------------------------------------------------------------


 

perform the duties and responsibilities of his position with the Company (or any
subsidiary thereof) by reason of any medically-determinable physical or mental
impairment which can be expected to result in such individual’s death or which
has lasted, or can be expected to last, for a continuous period of not less than
twelve (12) months.

 

D. In no event shall there be any duplication of bonus payments under this Plan
and any employment agreement or severance agreement between the Company (or any
subsidiary thereof) and a Participant that provides such individual with a
stated bonus or bonus formula for a particular year or includes an annual bonus
payment as part of a severance pay formula thereunder. Accordingly, in order to
avoid any such potential duplication, such Participant shall only be entitled to
receive the annual bonus amount to which he may otherwise be entitled under his
employment or severance agreement based on the terms and conditions set forth
therein and shall not be entitled to any bonus payment under the Plan. However,
the accelerated vesting of any outstanding equity awards held by the Participant
under any of the Company’s stock plans, including any outstanding stock options,
restricted stock or restricted stock unit awards, or the extension of any
exercise periods for such stock options, shall not be deemed to constitute a
bonus payment for purposes of this Section 3.03D.

 

IV.                               BONUS AWARDS

 

4.01 The following provisions shall govern the calculation and payment of the
individual bonus awards that become payable under the Plan.

 

(a) The individual bonus award payable under the Plan to each Participant for
the 2014 Fiscal Year shall be payable in cash on the Bonus Payment Date (as
defined in Section 5.01), with the cash bonus amount to be determined on the
basis of the performance of the Company and the achievement of the divisional or
departmental goals, as applicable, to which the bonus potential for that
Participant has been allocated in accordance with Section 3.01.

 

(b) The performance of the Company shall be measured in terms of (i) the revenue
for the Company and (ii) the net income before depreciation, amortization, stock
based compensation, interest and taxes, and certain other expenses and subject
to certain adjustments, all as specified in Section 4.02 (“Adjusted EBITDA”),
for the Company.  Accordingly, fifty percent (50%) of the portion of the bonus
potential allocated to the performance of the Company shall be based upon the
achievement of the revenue target (“Revenue Targets”) specified for the Company
in the Performance Goals Schedule, and the remaining fifty percent (50%) of the
bonus potential allocated to the performance of the Company shall be based upon
the achievement of the Adjusted target (“Adjusted EBITDA Targets”) specified for
the Company in the Performance Goals Schedule.

 

4.02 The following provisions shall govern the calculation of the levels at
which the Revenue Targets and Adjusted EBITDA Targets are attained for the 2014
Fiscal Year and the determination of the bonus amounts based on those
calculations:

 

3

--------------------------------------------------------------------------------


 

(a) The actual level at which revenue for the Company has been attained for the
2014 Fiscal Year will be determined on the basis of the revenues to be reported
in the Company’s Financial Statements (as defined in Section 4.03) for such
fiscal year and will be calculated, for purposes of the Plan, in a manner
consistent with the methodology utilized by the Committee in establishing the
Company Revenue Targets.

 

(b) In determining the actual level at which Adjusted EBITDA for the Company has
been attained, Adjusted EBITDA will be determined consistent with the Company’s
methodology for calculating Adjusted EBITDA for financial reporting purposes.
For financial reporting purposes, Adjusted EBITDA is defined as net income
before net interest expense, provision (benefit) for income tax expense,
depreciation, amortization, stock-based compensation, litigation or dispute
settlement charges or gains (including, without limitation, fees, expenses,
damages and settlement costs related to litigation, arbitration, investigations,
disputes or similar matters), transaction related costs (including, without
limitation, expenses resulting from actual or potential transactions such as
business combinations, mergers, acquisitions, and financing transactions, and
including compensation expense and expense for advisors and representatives such
as investment bankers, consultants, attorneys and accounting firms),
restructuring and other exit costs (including, without limitation, severance
expenses, facility closure expenses, relocation costs and other restructuring
charges) and impairment of goodwill, intangible assets and long-lived assets. 
In addition, to the extent the following are not otherwise taken into account in
calculating Adjusted EBITDA for financial reporting purposes, Adjusted EBITDA
shall be calculated before, and expenses for the purpose of calculating Adjusted
EBITDA shall exclude: (1) any bonus amounts which accrue under this Plan;
(2) any adjustments to Adjusted EBITDA attributable to a change in accounting
principles that occurs after the start of the 2014 Fiscal Year; (3) all items of
gain, loss or expense determined to be extraordinary, unusual or non-recurring
(it being understood and agreed that Item 10(e) of Regulation S-K under the
Securities Act of 1933 shall not constitute a limitation on any such
determination); (4) losses, charges or expenses with respect to litigation,
investigations or other legal matters disclosed in the Company’s most current
public filings (or legal matters arising out of the same or similar facts,
circumstances or allegations that such litigation, investigations, and other
legal matters relate to); and (5) all items of gain, loss or expense related to
the sale or divestiture of a business; provided, however, that in determining
the actual level at which the Company Adjusted EBITDA has been attained, the
associated amount under clause (1), clause (3) or clause (4) shall be excluded
from the calculation of Adjusted EBITDA only to the extent the actual aggregate
amount under clause (1), clause (3) or clause (4) exceeds the aggregate budgeted
amount therefor that was included in the Company’s Adjusted EBITDA Targets set
forth in the Performance Goals.

 

(c) In the event the actual foreign currency exchange rate (determined as set
forth below) for the GBP: U.S. Dollar for the 2014 Fiscal Year is lower than
1:1.55 (the “GBP Floor”), the final revenue and/or Adjusted EBITDA calculations
for the Company will be adjusted using the GBP Floor. In the event the actual
foreign currency exchange rate (determined as set forth below) for the Euro:
U.S. Dollar for the 2014 Fiscal Year is lower than 1:1.31 (the “Euro Floor”),
the final revenue and Adjusted EBITDA calculations for the Company will be
adjusted using the Euro Floor. For the purpose of clarity, the GBP Floor and/or
the Euro Floor will not be used to adjust the final revenues and Adjusted EBITDA
calculations in the event the

 

4

--------------------------------------------------------------------------------


 

actual foreign currency exchange rates for the GBP: U.S. Dollar and/or the Euro:
U.S. Dollar for such financial measures for the 2014 Fiscal Year are higher than
the GBP Floor or the Euro Floor, respectively. For the purposes of this
paragraph, an “actual foreign currency exchange rate” will be determined for
each of year-end revenues and Adjusted EBITDA and calculated by (i) translating
into U.S. Dollars the year-end revenues and Adjusted EBITDA amounts for the
applicable non-U.S. subsidiaries in a manner consistent with the Company’s
historical methodology for financial reporting purposes and (ii) dividing each
such U.S. Dollars amount by its pre-translation (GBP or Euro) year-end revenues
or Adjusted EBITDA amount, as applicable.

 

(d) In the event the Company acquires other companies or businesses during the
2014 Fiscal Year, the financial performance of those acquired entities shall not
be taken into account in determining whether the Revenue Targets or Adjusted
EBITDA Targets for the Company for the 2014 Fiscal Year have been achieved.

 

(e) Should the Company sell, divest or spin off a business during the 2014
Fiscal Year and the financial performance of such business was taken into
account inestablishing the Revenue Targets and Adjusted EBITDA Targets set forth
in the Performance Goals Schedule, then for the purpose of determining whether
the Revenue Targets or Adjusted EBITDA Targets for the Company for the 2014
Fiscal Year have been attained, the revenue and Adjusted EBITDA calculations for
the Company shall be made (1) by taking into account the actual revenue and
Adjusted EBITDA performance of the divested business during the portion of the
2014 Fiscal Year preceding the closing of such sale, divestiture or spin off and
(2) for the post-closing portion of the 2014 Fiscal Year, by assuming that the
sold, divested or spun business attained the level of revenue and Adjusted
EBITDA performance that was projected for that period by the Committee for
purposes of establishing the “Target” bonus payout levels (i.e., payout level 6)
for the Revenue Targets and Adjusted EBITDA Targets for the Company.

 

4.03 The Committee shall, within seventy-five (75) days following the close of
the 2014 Fiscal Year, determine and certify on the basis of the Company’s
financial statements for such fiscal year as publicly reported by the Company in
connection with its earnings release related to the 2014 Fiscal Year (the
“Financial Statements”), the actual level of attainment for revenue and Adjusted
EBITDA for the 2014 Fiscal Year. Such certification shall be included as part of
the formal minutes of the meeting at which such determinations are made. On the
basis of such certification, the Committee shall determine the actual bonus
award for each Participant.  However, the Committee, in making such
determination, shall not award a bonus in excess of the dollar amount determined
for the Participant on the basis of the bonus potential established for the
particular levels at which revenue and Adjusted EBITDA for the 2014 Fiscal Year
are in fact attained unless the Committee determines that it is in the best
interests of the Company to do so. In the event that revenue or Adjusted EBITDA
falls between two specified levels set forth in the schedule approved by the
Committee, the resulting bonus amount shall be interpolated on a straight-line
basis between those two points. In no event shall the bonus awarded to any
Participant exceed the maximum dollar limitation of Section 4.05.

 

4.04 Except as otherwise provided in Section 3.02, no Participant shall earn or
accrue any right to any portion of a bonus award hereunder until the Bonus
Qualification Date.

 

5

--------------------------------------------------------------------------------


 

4.05 In no event shall the actual bonus amount payable under this Plan to any
individual Participant for the 2014 Fiscal Year exceed the dollar amount of One
Million Five Hundred Thousand dollars ($1,500,000).

 

V.                                    PAYMENT OF BONUS AWARDS

 

5.01 The actual bonus to which each Participant becomes entitled based on the
certified level at which the Revenue and Adjusted EBITDA Targets are actually
attained for the 2014 Fiscal Year shall be paid in cash, subject to the
Company’s collection of all applicable federal, state and local income,
employment and payroll withholding taxes. Schedule II attached hereto sets forth
the bonus amounts payable to each Participant based on the level at which such
Revenue and Adjusted EBITDA Targets are attained. Except as otherwise provided
in Section 3.02, the bonus payments shall be made in the 2015 calendar year but
not later than March 15, 2015, with the actual payment date to constitute the
Bonus Payment Date.

 

VI.                               GENERAL PROVISIONS

 

6.01 The Committee may at any time amend, suspend or terminate the Plan,
provided such action is effected by written resolution and is subject to
stockholder approval to the extent required under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”). Moreover, the Committee reserves
the right to amend this Plan as may be necessary or appropriate to avoid adverse
tax consequences under Section 409A of the Code.

 

6.02 No amounts awarded or accrued under this Plan shall actually be funded, set
aside or otherwise segregated prior to payment. The obligation to pay the
bonuses awarded hereunder shall at all times be an unfunded and unsecured
obligation of the Company. Plan participants shall have the status of general
creditors and shall look solely to the general assets of the Company for the
payment of their bonus awards.

 

6.03 No Participant shall have the right to alienate, pledge or encumber his/her
interest in this Plan or any bonus payable hereunder, and such interest shall
not (to the extent permitted by law) be subject in any way to the claims of the
employee’s creditors or to attachment, execution or other process of law.

 

6.04 Neither the action of the Company in establishing the Plan, nor any action
taken under the Plan by the Committee, nor any provision of the Plan, shall be
construed so as to grant any person the right to remain in the employ of the
Company or its subsidiaries for any period of specific duration. Rather, each
employee will be employed “at-will,” which means that either such employee or
the Company may terminate the employment relationship at any time for any
reason, with or without cause, subject in each case to any applicable benefits
that may become payable under any employment agreement between such person and
the Company or any of its subsidiaries.

 

6

--------------------------------------------------------------------------------


 

6.05 The Plan shall be administered, operated and construed in compliance with
the requirements of the short-term deferral exception to Section 409A of the
Code and Treasury Regulations Section 1.409A-1(b)(4). Accordingly, to the extent
there is any ambiguity as to whether one or more provisions of the Plan would
otherwise contravene the requirements or limitations of Section 409A of the Code
applicable to such short-term deferral exception, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
requirements or limitations of Section 409A of the Code and the Treasury
Regulations thereunder that apply to such exception.

 

6.06 This is the full and complete agreement between the Participants and the
Company with respect to their incentive bonus compensation for the 2014 Fiscal
Year and the related service period through the Bonus Qualification Date. This
Plan does not supersede, but is supplemental to, any provisions of any
employment agreement to which any of the Participants in this Plan may be a
party.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name

 

Corporate

 

Divisional/Departmental

Dorion, Michael

 

20% (Consolidated); 60% (Domestic)

 

20%

Hughes, Rhys

 

30% (Consolidated)

 

70%

Levin, Scott

 

80% (Consolidated)

 

20%

Moeller, Tom

 

30% (Consolidated)

 

70%

Monitello, Mark

 

20% (Consolidated); 60% (Domestic)

 

20%

Plawsky, Larry

 

30% (Consolidated)

 

70%

Sheehan, Becky

 

80% (Consolidated)

 

20%

 

8

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Payout
Level for
Revenue
Targets

 

APATOFF
PAYOUTS
(% of salary)

 

 

Payout
Level for
Adjusted
EBITDA
Targets

 

APATOFF
PAYOUTS
(% of salary)

 

1

 

25.00

%

 

1

 

25.00

%

2

 

30.00

%

 

2

 

30.00

%

3

 

35.00

%

 

3

 

35.00

%

4

 

40.00

%

 

4

 

40.00

%

5

 

45.00

%

 

5

 

45.00

%

6

 

50.00

%

 

6

 

50.00

%

7

 

55.00

%

 

7

 

55.00

%

8

 

60.00

%

 

8

 

60.00

%

9

 

65.00

%

 

9

 

65.00

%

10

 

70.00

%

 

10

 

70.00

%

11

 

75.00

%

 

11

 

75.00

%

 

[Continues on Next Page]

 

9

--------------------------------------------------------------------------------


 

Payout Level for

 

 

 

Dorion

 

Hughes, Moeller

 

Plawsky

 

Monitello

 

Revenue Targets

 

Sheehan, Levin

 

Consolidated

 

Domestic

 

Consolidated

 

Divisional

 

Consolidated

 

Divisional

 

Consolidated

 

Domestic

 

1

 

20.0

%

5.0

%

15.0

%

7.5

%

17.5

%

5.6

%

13.1

%

2.5

%

7.5

%

2

 

24.0

%

6.0

%

18.0

%

9.0

%

21.0

%

6.8

%

15.8

%

3.0

%

9.0

%

3

 

28.0

%

7.0

%

21.0

%

10.5

%

24.5

%

7.9

%

18.4

%

3.5

%

10.5

%

4

 

32.0

%

8.0

%

24.0

%

12.0

%

28.0

%

9.0

%

21.0

%

4.0

%

12.0

%

5

 

36.0

%

9.0

%

27.0

%

13.5

%

31.5

%

10.1

%

23.6

%

4.5

%

13.5

%

6

 

40.0

%

10.0

%

30.0

%

15.0

%

35.0

%

11.3

%

26.3

%

5.0

%

15.0

%

7

 

41.6

%

10.4

%

31.2

%

15.6

%

36.4

%

11.7

%

27.3

%

5.2

%

15.6

%

8

 

43.2

%

10.8

%

32.4

%

16.2

%

37.8

%

12.2

%

28.4

%

5.4

%

16.2

%

9

 

44.8

%

11.2

%

33.6

%

16.8

%

39.2

%

12.6

%

29.4

%

5.6

%

16.8

%

10

 

46.4

%

11.6

%

34.8

%

17.4

%

40.6

%

13.1

%

30.5

%

5.8

%

17.4

%

11

 

48.0

%

12.0

%

36.0

%

18.0

%

42.0

%

13.5

%

31.5

%

6.0

%

18.0

%

 

Payout Level for

 

 

 

Dorion

 

Hughes, Moeller

 

Plawsky

 

Monitello

 

EBITDA Target

 

Sheehan, Levin

 

Consolidated

 

Domestic

 

Consolidated

 

Divisional

 

Consolidated

 

Divisional

 

Consolidated

 

Domestic

 

1

 

20.0

%

5.0

%

15.0

%

7.5

%

17.5

%

5.6

%

13.1

%

2.5

%

7.5

%

2

 

24.0

%

6.0

%

18.0

%

9.0

%

21.0

%

6.8

%

15.8

%

3.0

%

9.0

%

3

 

28.0

%

7.0

%

21.0

%

10.5

%

24.5

%

7.9

%

18.4

%

3.5

%

10.5

%

4

 

32.0

%

8.0

%

24.0

%

12.0

%

28.0

%

9.0

%

21.0

%

4.0

%

12.0

%

5

 

36.0

%

9.0

%

27.0

%

13.5

%

31.5

%

10.1

%

23.6

%

4.5

%

13.5

%

6

 

40.0

%

10.0

%

30.0

%

15.0

%

35.0

%

11.3

%

26.3

%

5.0

%

15.0

%

7

 

41.6

%

10.4

%

31.2

%

15.6

%

36.4

%

11.7

%

27.3

%

5.2

%

15.6

%

8

 

43.2

%

10.8

%

32.4

%

16.2

%

37.8

%

12.2

%

28.4

%

5.4

%

16.2

%

9

 

44.8

%

11.2

%

33.6

%

16.8

%

39.2

%

12.6

%

29.4

%

5.6

%

16.8

%

10

 

46.4

%

11.6

%

34.8

%

17.4

%

40.6

%

13.1

%

30.5

%

5.8

%

17.4

%

11

 

48.0

%

12.0

%

36.0

%

18.0

%

42.0

%

13.5

%

31.5

%

6.0

%

18.0

%

 

10

--------------------------------------------------------------------------------
